Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 20, 1980, convicting him of burglary in the third degree, petit larceny, criminal possession of stolen property in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence. Judgment affirmed. Although we disapprove of the failure of the People to apprise the defense, one to two weeks prior to trial, that a witness had been located who had seen some of the activity constituting the crimes charged, any error under the circumstances of this case was harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230). Not only was there another witness who observed the criminal activity, and apprehended and held the defendant, but defense counsel fully cross-examined the “surprise” witness regarding his observations and ability to recall, his failure to have reported his observations for a year, and his prior conviction which tended to impeach his credibility. The defendant’s remaining contentions lack merit, and we point out concerning admission of real evidence that a complete chain of police custody is not required to be shown (see People v Julian, 41 NY2d 340). Gibbons, J.P., Gulotta, Cohalan and Bracken, JJ., concur.